Citation Nr: 0431687	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  94-46 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a right knee disorder has 
been received.

3.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a left knee disorder has been 
received.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Marine 
Corps from October 1967 to October 1969; he also had active 
duty in the Marine Corps Reserve from February 1973 to April 
1973.  The appellant was also a member of a reserve component 
from March 1989 to November 1990 in connection with his 
membership in the New Jersey Army National Guard.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
issued by the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in part, denied the 
appellant's claims of entitlement to service connection for a 
left ankle disorder, a right knee disorder and a left knee 
disorder.  

The Board remanded the case to the RO for additional 
development in July 1999.  As noted in that remand, the 
appellant's claims of entitlement to service connection for 
right and left knee conditions were earlier denied in a 
rating decision issued in July 1970; the appellant was 
informed of the denials in a letter issued by the RO that 
same month.  However, the appellant failed to initiate an 
appeal.  Thus, because the knee claims had been the subject 
of a prior final decision, the RO, when it addressed these 
issues in the July 1994 Statement of the Case (SOC), should 
have informed the appellant of the law regarding what was 
required to reopen previously denied claims.  The Board 
therefore remanded the knee claims in order to afford the 
appellant notice of the law regarding the need to submit new 
and material evidence, and to give him opportunity to argue 
this point.

In its July 1999 remand, the Board also referred to the RO 
the issues of entitlement to service connection for exposure 
to herbicides, including Agent Orange, and for a bipolar 
disorder.  These issues have not been properly developed for 
appellate review and are not intertwined with the issues on 
appeal.  Accordingly, they are again referred to the RO for 
appropriate action.

Lastly, the Board notes that the appellant's claims of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability and to a 
temporary total rating under 38 C.F.R. § 4.29 for treatment 
of service-connected disability during a period of 
hospitalization were made moot by the November 1996 rating 
decision that granted a 100 percent evaluation for service-
connected post-traumatic stress disorder (PTSD) disability 
effective from May 1995.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred.  This case is again 
remanded to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board remanded the case in July 1999 to 
have the RO give the appellant notice of the law regarding 
the need to submit new and material evidence as to his knee 
claims, and to give him opportunity to argue this point, as 
well as to clarify whether the appellant's representative had 
written consent from him to withdraw his appeal as to the 
ankle and knee claims.  The RO was directed to ascertain the 
appellant's correct mailing address before sending the 
inquiry letter about the withdrawal of the appellant's 
appeal.  If the appellant wanted to withdraw the ankle and 
knee claims, the RO was directed to request the appellant's 
written authorization to do so.  If the appellant did not 
want to withdraw his appeal as to those claims, the RO was 
directed to examine the evidence and take adjudicatory action 
as to each issue on appeal after any additional development 
suggested by the evidence had been undertaken.  If any 
benefit sought was denied, the RO was directed to issue a 
Supplemental Statement of the Case (SSOC) that, among other 
things, provided the appellant with notice of the laws and 
regulations governing claims to reopen.

Review of the actions taken by the RO after the July 1999 
Board remand reveals that the RO only accomplished two of the 
directed actions, namely, getting confirmation from the 
appellant's representative that they had no written 
authorization for withdrawal of the appeal and sending the 
appellant a letter asking him if he wished to withdraw his 
claims after confirming his current mailing address.  The 
appellant never sent any written authorization for the 
withdrawal of his knee and ankle claims.  Therefore, the RO 
should have taken appropriate steps to develop evidence as 
deemed appropriate, to provide the appellant with notice 
concerning the requirements for new and material evidence, 
and to issue an SSOC.  But the RO did not do any of these 
remand-directed actions.  Given the guidance of the Court in 
Stegall, the case must again be remanded in order to 
accomplish these directives.

Furthermore, while the case was in remand status, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)) became law.  The 
Board notes that the appellant has not been given notice of 
the pertinent provisions of 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 or of the final rule published at 66 Fed. Reg. 45620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In this case, only a July 1994 SOC and 
a January 1995 SSOC are of record.  Therefore, the Board 
finds that VA has not complied with the duty-to-notify 
provisions contained in the new law.  In particular, the 
provisions of 38 U.S.C.A. § 5103(a) have not been 
satisfactorily fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claims on appeal and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claims on 
appeal.  

2.  The RO is to provide the appellant 
with written notice of the pertinent laws 
and regulations regarding the need to 
submit new and material evidence and the 
RO should give him opportunity to submit 
additional evidence or argue this point.

3.  Any additional development suggested 
by the evidence should be undertaken.

4.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Specific 
reference should be made to 38 C.F.R. 
§ 3.156(a) (2001).  (The definition of 
new and material evidence was changed 
effective from August 29, 2001, but the 
veteran filed his claim to reopen prior 
to the change.  Consequently, the old 
definition found at 38 C.F.R. § 3.156(a) 
(2001) should be used.  66 Fed. Reg. 
45630-32 (Aug. 29, 2001).)  All relevant 
evidence of record should be addressed.  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

